      Case 1:17-cr-00003-KPF Document 29 Filed 02/03/20 Page 1 of 1




                                                                    February 3, 2020


BY ECF

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


               Re:    United States v. Jason Katz, 17 Cr. 3 (KPF)


Dear Judge Failla:

       We write on behalf of our client, Jason Katz, to request a modification to the
conditions of Mr. Katz’s personal recognizance bond.

        Under the terms of his appearance bond, Mr. Katz’s travel is restricted to the
Southern and Eastern Districts of New York and the District of Connecticut. We request
that the Court temporarily modify the travel restrictions to permit Mr. Katz to travel to
Estero, Florida, located in the Middle District of Florida, to visit with family from
February 11, 2020 to February 16, 2020. The Government and the U.S. Probation Office
consent to this request.



                                             Respectfully submitted,




                                             Robert Knuts

cc:    Eric Hoffman, Esq.
       Antitrust Division Department of Justice (by e-mail)
       Officer Roody Joseph, U.S. Probation Office (by e-mail)



              90 Broad Street | 23rd Floor | New York, NY 10004
         www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
